J-S37044-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 MARCUS TEAGUE                         :
                                       :
                   Appellant           :   No. 2318 EDA 2021

         Appeal from the PCRA Order Entered November 8, 2021
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0003291-2014

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 MARCUS TEAGUE                         :
                                       :
                   Appellant           :   No. 2319 EDA 2021

         Appeal from the PCRA Order Entered November 8, 2021
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0002400-2014

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 MARCUS TEAGUE                         :
                                       :
                   Appellant           :   No. 2320 EDA 2021

         Appeal from the PCRA Order Entered November 8, 2021
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0002401-2014
J-S37044-22


 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 MARCUS TEAGUE                          :
                                        :
                   Appellant            :   No. 2321 EDA 2021

         Appeal from the PCRA Order Entered November 8, 2021
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0002405-2014

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 MARCUS TEAGUE                          :
                                        :
                   Appellant            :   No. 2322 EDA 2021

         Appeal from the PCRA Order Entered November 8, 2021
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0002406-2014

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 MARCUS TEAGUE                          :
                                        :
                   Appellant            :   No. 2323 EDA 2021

         Appeal from the PCRA Order Entered November 8, 2021
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0002408-2014

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :

                                  -2-
J-S37044-22


                                        :
                                        :
 MARCUS TEAGUE                          :
                                        :
                   Appellant            :   No. 2324 EDA 2021

         Appeal from the PCRA Order Entered November 8, 2021
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0002410-2014

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 MARCUS TEAGUE                          :
                                        :
                   Appellant            :   No. 2325 EDA 2021

         Appeal from the PCRA Order Entered November 8, 2021
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0002411-2014

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 MARCUS TEAGUE                          :
                                        :
                   Appellant            :   No. 209 EDA 2022

          Appeal from the PCRA Order Entered January 3, 2022
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0002409-2014


BEFORE: BOWES, J., LAZARUS, J., and OLSON, J.

MEMORANDUM BY OLSON, J.:                     FILED DECEMBER 16, 2022




                                  -3-
J-S37044-22




      Appellant, Marcus Teague, appeals from the order entered on January

3, 2022, dismissing his petition filed pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      The PCRA court set forth the facts and procedural history of this case as

follows:

      Between October and November 2013, Appellant [] committed a
      series of robberies in Philadelphia. He held several of his victims
      at gunpoint, and knocked one victim to the ground, causing that
      victim to hit his head. All victims positively identified [] Appellant.

      As a result of these incidents, Appellant was arrested and charged
      with [10] counts of robbery and related offenses. On December
      2, 2014, Appellant entered into a negotiated plea before [the trial]
      court to [10] counts of robbery, five counts of [persons not to
      possess a firearm], five counts of carrying a firearm without a
      license, and six counts of possession of an instrument of crime.
      On February 18, 2015[, the trial court] sentenced Appellant to an
      aggregate term of [20] to [40] years of [imprisonment], followed
      by seven years of probation.

      Appellant filed a motion for reconsideration of sentence, which
      [the trial] court denied. No direct appeal followed, and on
      February 12, 2016, Appellant filed a petition pursuant to the
      [PCRA] in which he sought to have his appellate rights reinstated
      nunc pro tunc. [The trial] court granted Appellant’s petition on
      September 18, 2017, and Appellant then filed a notice of appeal
      to the Superior Court. The Superior Court affirmed [the trial]
      court’s sentence on February 19, 2019. Appellant then filed a
      petition for allowance of appeal to the Supreme Court of
      Pennsylvania. The Supreme Court denied Appellant’s petition on
      July 30, 2019. On October 26, 2020, Appellant, through counsel,
      filed the instant PCRA petition for all docket[ numbers as
      captioned above, except one.] On June 8, 2021, Appellant filed
      an identical [PCRA] petition [at the remaining docket number].
      [The PCRA] court denied Appellant’s October 2020 petition on
      November 8, 2021, and denied his June 2021 petition on January
      3, 2022. Appellant filed timely notices of appeal to the Superior


                                       -4-
J-S37044-22


       Court on November 12, 2021 and January 6, 2022.[1 The PCRA]
       court issued orders pursuant to Pa.R.A.P. 1925(b) requiring
       Appellant to file a concise statement of [errors] complained of on
       appeal. Appellant filed timely concise statements on December
       19, 2021 and February 14, 2022. [The PCRA court filed an opinion
       pursuant to Pa.R.A.P. 1925(a) on February 2, 2022.]

PCRA Court Opinion, 2/22/22, at 1-2 (superfluous capitalization omitted).

       On appeal, Appellant presents the following issues for our review:

       1. Did the [PCRA] court err and abuse its discretion by dismissing
          Appellant’s petition and denying an evidentiary hearing as
          Appellant was promised by previous counsel to be sentenced
          concurrently rather than consecutively?

       2. Did the [PCRA] court err and abuse its discretion by dismissing
          Appellant’s petition and denying an evidentiary hearing as
          Appellant received ineffective assistance of counsel as there
          was a failure to provide the [trial] court with mitigation at
          sentencing?

       3. Did the [PCRA] court err and abuse its discretion by dismissing
          Appellant’s petition and denying an evidentiary hearing
          [because] Appellant claims that eit[h]er the trial court was not
          in possession of the [presentence investigation]/mental health
          report or[,] in the alternative, [Appellant’s] previous attorneys
          were ineffective for failing to reference it?

Appellant’s Brief at 8 (complete capitalization and suggested answers

omitted).



____________________________________________


1 We note that Appellant filed multiple notices of appeal, one for each docket
number. Each notice of appeal lists all eight of the captioned docket numbers
but denote each individual notice of appeal with a check mark next to each
separate docket number. As such, Appellant has complied with our Supreme
Court’s pronouncements in Commonwealth v. Walker, 185 A.3d 969 (Pa.
2018) and this Court’s en banc decision in Commonwealth v. Johnson, 236
A.3d 1141 (Pa. Super. 2020) (en banc). By per curiam order entered on
February 22, 2022, we consolidated the appeals sua sponte.

                                           -5-
J-S37044-22



      All of Appellant’s appellate PCRA issues implicate the effectiveness of

trial counsel. We employ the following standards:

      We must determine whether the findings of the PCRA court are
      supported by the record and whether the court's legal conclusions
      are free from error. The findings of the PCRA court and the
      evidence of record are viewed in a light most favorable to the
      prevailing party.

      The PCRA court's credibility determinations, when supported by
      the record, are binding; however, this [C]ourt applies a de novo
      standard of review to the PCRA court's legal conclusions. We must
      keep in mind that the petitioner has the burden of persuading this
      Court that the PCRA court erred and that such error requires relief.
      Finally, this Court may affirm a valid judgment or order for any
      reason appearing of record.

Commonwealth v. Montalvo, 205 A.3d 274, 286 (Pa. 2019) (citations

omitted).

      Moreover,

      [c]ounsel is presumed to be effective, and the petitioner bears the
      burden of proving that counsel's assistance was ineffective by a
      preponderance of the evidence.

      To prevail on a claim of ineffective assistance of counsel, the
      petitioner must plead and prove the following three elements: (1)
      the underlying claim is of arguable merit; (2) counsel had no
      reasonable basis for his or her action or inaction; and (3)
      petitioner suffered prejudice as a result of counsel's action or
      inaction. To establish prejudice, the petitioner must show that
      there is a reasonable probability that the outcome of the
      proceedings would have been different but for counsel's action or
      inaction. Because a petitioner's failure to satisfy any of the above-
      mentioned elements is dispositive of the entire claim, a court need
      not analyze the elements in any particular order. Failure to satisfy
      one element is dipositive.

Commonwealth v. Hairston, 249 A.3d 1046, 1061–1062 (Pa. 2021)

(internal citations omitted).


                                      -6-
J-S37044-22



      We have further explained:

      A claim has arguable merit where the factual averments, if
      accurate,    could    establish   [grounds]     for    relief.   See
      Commonwealth v. Jones, 876 A.2d 380, 385 (Pa. 2005) (“if a
      petitioner raises allegations, which, even if accepted as true, do
      not establish the underlying claim ..., he or she will have failed to
      establish the arguable merit prong related to the claim”). Whether
      the facts rise to the level of arguable merit is a legal
      determination.

Commonwealth v. Stewart, 84 A.3d 701, 707 (Pa. Super. 2013).

      Here, the PCRA court determined that there was no merit to Appellant’s

three PCRA claims. For the reasons that follow, we agree. First, the PCRA

court rejected Appellant’s claim that trial counsel was ineffective for

erroneously advising him that he would receive a specific sentence for

pleading guilty.   PCRA Court Opinion, 2/22/22, at 6.       Appellant signed a

written guilty plea colloquy, which he confirmed orally in open court, that he

was entering into an open plea agreement rather than a negotiated sentence.

See Commonwealth v. Vega, 850 A.2d 1277, 1280 (Pa. Super. 2004) (An

“open” plea agreement is one in which there is no negotiated sentence and

gives the trial court discretion to impose an individualized sentence.) Next,

on December 2, 2014, the trial court accepted Appellant’s open plea, ordered

the preparation of pre-sentence investigation (PSI) and mental health reports,

and scheduled sentencing for February 18, 2015. N.T., 12/2/2014, at 8. At

the beginning of the sentencing hearing, the trial court reiterated that it had

already accepted Appellant’s open guilty plea. N.T., 2/18/2015, at 4-5. The

trial court received letters from Appellant’s brother and sister. Id. at 13-14.


                                      -7-
J-S37044-22



One of the victims gave impact testimony at sentencing.         Id. at 15-21.

Appellant exercised his right to allocution. Id. at 22-33.   Before sentencing

Appellant, the trial court stated that it considered the sentencing guidelines,

PSI report, mental health evaluation, terms of the plea, victim impact

testimony, nature of the crimes and use of weapons, Appellant’s 25-year

criminal history, written letters from family and parental relationships, and

Appellant’s statements to the court. Id. at 34-35; see also Commonwealth

v. Watson, 228 A.3d 928, 936 (Pa. Super. 2020) (citation omitted) (Where

PSI and/or mental health reports exist, we presume that the sentencing judge

was aware of relevant information regarding the defendant's character and

weighed those considerations along with mitigating statutory factors).

Accordingly, the PCRA court determined that there was no merit to Appellant’s

claims that trial counsel was ineffective for failing to present mitigating

evidence or failing to object to the absence of a PSI report or mental health

evaluation. PCRA Court Opinion, 2/22/22, at 5-6. Based upon review of the

certified record, the parties’ appellate briefs, the PCRA court’s opinion, and

applicable law, we conclude that the PCRA court thoroughly and accurately

addressed all of the issues raised by Appellant and we discern no abuse of

discretion or error of law in ruling on his claims. Consequently, we affirm on

the basis of the PCRA court opinion issued on February 22, 2022 and adopt it

as our own. The parties are instructed to attach a copy of the PCRA court

opinion to all future filings regarding this appeal.

      Order affirmed.

                                      -8-
J-S37044-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/16/2022




                          -9-
               Circulated 12/06/2022 01:39 PM




0036_Opinion